Citation Nr: 0008380	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-06 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $22,963.00, to include 
consideration of whether waiver is precluded by bad faith.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



REMAND

The veteran had active duty from November 1950 to November 
1952.  The appellant is the widow of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 decision of the Committee on 
Waivers and Compromises (Committee) of the Huntington, West 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), that denied the above-noted claim.  The Roanoke, 
Virginia, RO currently has jurisdiction over the case.

Appellate review of the appellant's claim at this time would 
be premature.  Collection of any indebtedness may not be 
waived if, in the Secretary's opinion, there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person having an interest in obtaining a waiver of such 
recovery.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. 
§ 1.963 (1999).  In order for the Board to consider whether 
waiver may be precluded on this basis, the RO should first 
develop such evidence on the issue as to which there is a 
clear indication that such evidence exists.  Then the RO 
should consider that issue, notifying the appellant of the 
determination and of the reasons and bases for it.

The appellant filed her claim for pension benefits in 
November 1990, saying she had been unemployed for all of 
1990.  In January 1991, she reported no work and no Social 
Security.  She provided a letter from an employer showing 
that her last pay check for work in a beauty salon in 
Landover Hills, Maryland, had been issued in January 1990.  
In January 1991, pension was approved, and the appellant was 
notified that pension amount was related to income and she 
should report any change in her income.  In December 1991, 
December 1992, and January 1994, she filed eligibility 
verification reports (EVRs) with the RO in Washington, D.C., 
in which she affirmatively reported receiving no income and 
having no medical expenses.  In May 1996, she submitted an 
EVR in which she reported for the first time her receipt of 
Supplemental Security Disability Income (SSDI).  The RO 
thereafter wrote to her and asked her to furnish information 
about when she began receiving SSDI.  The appellant did not 
furnish a response.  In May 1996, the RO confirmed with 
Social Security Administration that the appellant began 
receiving payments in October 1991.

In the appellant's substantive appeal of the denial of 
entitlement to waiver, she made several arguments that 
require further inquiry and clarification.  She said that she 
began to receive SSDI after she became disabled as a result 
of a robbery at a café where she was working.  She said she 
prepared the paperwork for VA pension before she filled out 
the paperwork for SSDI and was awarded pension while she was 
recovering from her injuries incurred while she was working.  
This raises several questions, the answers to which are 
important before the Board or the RO may even consider 
whether waiver may be granted.  The appellant's Form 9 
appears to reflect that she was working, at employment she 
did not report and affirmatively denied, at the time, or just 
before, she filed her claim for pension.  She presented 
evidence that her last employment had been at a department 
store hair salon in January 1990.  Apparently, by the time 
pension was awarded in January 1991, she had had subsequent 
employment at a café, and she had been injured on that job.  
The Board is unable to find any information in the claims 
file as to where this employment was or how long it lasted.  
The appellant has reported that she was hospitalized for 
three months and spent a year recovering.  She has reported 
no unreimbursed medical expenses at any time.  Accordingly, 
it should be determined whether the appellant was in receipt 
of additional compensation or payments of some kind.

In connection with a separate claim, the appellant submitted 
a medical record in which the doctor reported that her 
medical records relating to the assault in which she was 
injured were with the Maryland States Attorney's office.

Accordingly, to secure sufficient information to permit 
appellate consideration of this claim, the case is remanded 
for the following:

1.  Ask the appellant to provide the name 
and address of the employer (café) at 
which she was working when she was 
injured in a robbery attempt.  Ask her to 
provide the exact dates of her employment 
there, and the date of her injury.  Ask 
her to provide the name and address of 
the hospital at which she was treated for 
three months, and a release so that those 
records may be requested.  Ask her to 
provide the names and addresses and 
appropriate releases for the records of 
all medical care providers who treated 
her after her release from the hospital.  
Ask her whether she received, or is 
receiving, any workers' compensation 
benefits, victim assistance funds, or any 
other source of compensation other than 
her SSDI.  Ask her to complete a current 
Financial Status Report (FSR).  Notify 
her that this information is important to 
her claim.  If any request for medical 
records is unsuccessful, notify the 
appellant so that she may obtain and 
present those records herself.

In addition, the appellant has contended 
that she submitted a verification of her 
receipt of SSDI to the Washington, D.C., 
RO in February 1993.  Such a document is 
not of record.  Give the appellant an 
opportunity to provide proof of filing 
such verification with the Washington RO, 
such as through providing a copy of her 
notification with date of receipt by the 
RO noted thereon, or by providing a copy 
of the response she received from the RO.

2.  Request from the Social Security 
Administration a complete copy of all 
adjudication records concerning the 
appellant's claim for SSDI benefits, to 
include all medical records and 
employment records considered.  Associate 
all information received with the claims 
file.

3.  With respect to the above 
development, reasonable efforts to 
document the actions taken should be 
made.  Also, any lack of response or 
failure to cooperate on the part of the 
appellant should be clearly documented in 
the file.

4.  Readjudicate the appellant's claim 
requesting waiver of recovery of the 
overpayment of death pension benefits, to 
include the issue of whether waiver of 
recovery is precluded by bad faith, 
fraud, or misrepresentation.  Supporting 
analysis and explanation for the decision 
must be provided.  

5.  Provide the appellant a supplemental 
statement of the case which provides 
adequate notice of all actions taken by 
the agency of original jurisdiction 
subsequent to the issuance of the March 
1998 supplemental statement of the case.  
The appellant and her representative 
should then be afforded the opportunity 
to reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.  She has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


